A justice of the peace, in disposing of any cause, civil or criminal, which has been properly brought before him, holds a court of record and acts as a judicial officer. Fox v. Hoyt, 12 Conn. 491, 497. As such he is entitled to the same immunities from civil liability for his judgments which belong to judges of any higher court.Pratt v. Gardner, 2 Cush. 63, 69. Like them, he is protected from an action for false imprisonment, when the imprisonment was ordered (however erroneously) by a judgment in a proceeding in which he had jurisdiction over the person, the process and the subject-matter. Tracy v.Williams, 4 Conn. 107, 113; Holcomb v. Cornish, 8 id. 375, 381.
In the case at bar the justice of the peace had jurisdiction over the person, the process, and the subject-matter.
The plaintiff was charged with an assault upon Theodore W. Hall, and also with stealing his horse. Over the complaint, so far as it charged an assault, the defendant had final jurisdiction: so far as it charged the stealing of a horse, he had only jurisdiction to inquire if it was supported by probable cause, for the purpose of binding her over for trial to a higher court. General Statutes, § 1204, imperatively requires the imprisonment of one who steals a horse, however slight may be its value. General Statutes, § 1207, provides for the punishment of larceny of any goods or chattels, and in case the value of what is stolen does not *Page 140 
exceed $15, authorizes a sentence imposing a fine of not over $7 only. These two sections must be read together. The former cannot be given its proper effect without treating it as excepting horse stealing from the operation of the latter. It is a crime of a peculiar character, easily committed, and carrying with it a means of quick escape from pursuit. For a similar offense, the theft of a bicycle worth over $25, a heavier punishment than that provided by § 1207 for the theft of ordinary goods or chattels of the same value is likewise prescribed by § 1209. A sentence to imprisonment has been a necessary consequence of a conviction for horse-stealing ever since 1772; but it was not until 1830 that such a punishment could be inflicted upon a conviction under the general statutes in regard to larcenies. Statutes, Ed. of 1769, pp. 237, 374; Rev. of 1784, p. 244; Public Acts of 1830, p. 261, § 46.
The original files in the cause brought before the defendant with the mittimus addressed to the officer did not constitute a record. Davidson v. Murphy, 13 Conn. 213; WaterburyLumber  Coal Co. v. Hinckley, 75 id. 187, 190. They were, however, treated by each party as equivalent to one on the trial before the Superior Court, and any objection on that score to their consideration there or here was therefore waived. They show that the plaintiff entered a plea of guilty. Such a plea, in a prosecution begun before a justice of the peace, can properly be put in only when the offense charged is one within his final jurisdiction. Waldo v. Spencer,4 Conn. 71, 78; Hopkins v. Plainfield, 7 id. 286, 290. One of the charges in the complaint was of this character.Bentley v. Lyman, 21 Conn. 81. The plea should, in strictness, have been confined to that. It was, however, put in generally, and in effect invited the defendant to pass upon its truth as respects both the offenses of which the plaintiff was accused.
Treating the mittimus as the parties have treated it, it shows that the court made no disposition of the charge of an assault, but did find the accused guilty of stealing a horse. The value of the horse, as alleged and found, was $10. A *Page 141 
horse is a chattel. General Statutes, § 1207, authorized a fine of not over $7 upon a conviction of the larceny of any chattel, the value of which does not exceed $15. Were the general terms of this section limited by § 1204, so as to exclude from its operation the crime of stealing a horse worth not over $15? This was a question of construction by no means free from doubt.
Under these circumstances, the defendant, as a judicial officer, was called on to render the proper judgment. He had unquestioned jurisdiction to render it. But what was the proper judgment? This it was for him, in his judicial capacity, to determine. In the exercise of this jurisdiction he came to an erroneous conclusion. He made no finding as to the charge of an assault. He found the accused guilty of the greater crime, and sentenced her to pay a fine, when he should have adjudged that there was probable cause for holding her to trial in a higher court and ordered her to give security for her appearance before it.
The plaintiff had an instant remedy for the commitment which was due to this error, by the writ of habeas corpus.
The order for her commitment was no justification for it, but the judge who renders such a judgment and issues a warrant of commitment upon it is not necessarily a trespasser. He is such only when he has assumed a jurisdiction which did not belong to him and so the whole proceeding iscoram non judice. Tracy v. Williams, 4 Conn. 107, 113. If in exercising a jurisdiction which does belong to him he issues an illegal order, it is not to be treated as so absolutely void as to afford him no protection for what may be done under it. Holcomb v. Cornish, 8 Conn. 375, 380; Bradley
v. Fisher, 13 Wall. 335, 347, 352; Ex parte Lange, 18 Wall. 163, 174; Lange v. Benedict, 73 N.Y. 12, 32; Austin
v. Vrooman, 128 id. 229, 28 Northeastern Rep. 477.
A defendant cannot sustain an appeal from a refusal to grant a motion for a nonsuit. Bennett v. Agricultural Ins.Co., 51 Conn. 504. The refusal, however, by the Superior Court, of the request that the jury should be directed to return a verdict for the defendant is well assigned as error. *Page 142 
There was no dispute as to the facts; the question was purely one of law; and that direction should have been given.
   There is error and a new trial is ordered.
In this opinion the other judges concurred.